 
EXHIBIT 10.2
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
AGREEMENT by and between UnumProvident Corporation, a Delaware corporation
having its principal executive offices in Chattanooga, Tennessee (the
“Company”), and F. Dean Copeland (the “Executive”) dated as of January 1, 2002.
 
WHEREAS, the Executive currently serves as a senior executive officer of the
Company pursuant to an employment agreement entered into effective June 30,1999;
 
WHEREAS, the Company recognizes the Executive’s substantial contribution to the
growth and success of the Company, desires to provide for the continued
employment of the Executive and to make certain changes in the Executive’s
employment arrangements with the Company, which the Board has determined will
reinforce and encourage the continued attention and dedication to the Company of
the Executive as a member of the Company’s senior management in the best
interests of the Company and its shareholders;
 
WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions set forth below;
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Term of Agreement.    The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the date hereof (the “Effective Date”) and ending on the second
anniversary of the Effective Date (the “Initial Term”). Beginning on the second
anniversary of the Effective Date, the Initial Term shall be automatically
extended for successive two-year terms unless either the Company or the
Executive shall give (in accordance with Section 11(b)) the other party written
notice (a “Notice of Non-Renewal”) at least ninety (90) days but not more than
one hundred and twenty (120) days prior to the expiration of such term of
intention not to extend this Agreement (except in the instance of a mutually
agreed upon retirement after age 65); provided, however, that any Notice of
Non-Renewal given during the CIC Period (defined in Section 4(a)(i)) shall be
effective only at the expiration of the CIC Period; and further provided that if
the Company enters into an agreement that would constitute a Change in Control
if consummated (the date of such agreement being a “Potential Change in
Control”) then any Notice of Non-Renewal provided after such Potential Change in
Control or within three (3) months prior to such Potential Change in Control
shall not be effective until the expiration of the CIC Period or, if no Change
in Control occurs within twelve (12) months of a Potential Change in Control,
the expiration of such twelve (12) month period.



1



--------------------------------------------------------------------------------

 
2. Terms of Employment.
 
(a) Position and Duties.
 
(i) The Executive shall serve as Executive Vice President, Legal and
Administrative Affairs and General Counsel of the Company until May 15, 2002 and
Senior Executive Vice President, Legal and Administrative Affairs and General
Counsel of the Company, as a publicly held company, after May 15, 2002 with the
appropriate authority, duties and responsibilities attendant to such position,
it being understood that from time to time the scope of such authority, duties
and responsibilities will vary depending upon such matters as acquisitions,
dispositions and the evolving organizational structure of the Company and shall
generally carry with it responsibility for such staff functions as Law, Human
Resources, Facility Management, Internal Audit and Government Relations.
 
(ii) Excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use the Executive’s reasonable best efforts to perform such responsibilities.
It shall not be a violation of this Agreement for the Executive to (A) serve,
with prior approval of the Board, on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
 
(b) Compensation.
 
(i) Annual Base Salary.    The Executive shall receive an annual base salary
(“Annual Base Salary”) of $400,000. Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.
 
(ii) Annual Bonus.    The Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) with a target level of not less than 80% of Annual Base Salary,
or such greater amount as determined from time to time



2



--------------------------------------------------------------------------------

by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) (the “Target Bonus Amount”).
 
(iii) Incentive Awards.    Annual equity grants will be made by the Compensation
Committee based upon competitive market analyses and such other factors it may
deem appropriate.
 
(iv) Deferred Compensation.    The Company shall credit to a deferred
compensation account maintained on its books in the name of the Executive an
additional annual deferred payment (and interest, if any, as determined by the
Compensation Committee) (the “Deferred Compensation”) in an amount determined by
the Compensation Committee in any year in which the Company meets or exceeds its
performance targets under its long-term incentive program for officers of the
Company and the Compensation Committee determines that Deferred Compensation is
appropriate. The Deferred Compensation amount shall be paid to the Executive on
the third anniversary of the date it was first credited; provided, however, that
payment of all or portions may be accelerated to an earlier anniversary date as
specified by the Compensation Committee based on the achievement of individual
performance goals.
 
(v) Other Employee Benefit Plans.    Except as otherwise expressly provided
herein, the Executive shall be entitled to participate in all employee benefit,
welfare and other plans, practices, policies and programs (including relocation
programs and policies intended to reimburse the Executive in respect of state
and local income taxes imposed by jurisdictions where the Executive does not
reside and attributable to compensation paid by the Company) (collectively,
“Employee Benefit Plans”) applicable to senior executive officers of the
Company.
 
(vi) Retirement Benefit.    The Executive shall be entitled to a minimum annual
retirement benefit payable monthly (the “Retirement Benefit”) pursuant to the
terms of and under the current formula contained in the Unum Corporation Senior
Executive Retirement Plan. In addition, the Executive shall be entitled to
post-retirement welfare benefit plan coverage to the extent such coverage is
provided by the Company. For purposes of the Retirement Benefit and the
post-retirement welfare benefits, the Executive shall receive full credit for
all of his years of service with the Company for all purposes plus five (5)
additional years.
 
(vii) Other Perquisites.    The Executive shall be entitled for up to fifteen
(15) hours per year for his personal use of the Company’s aircraft and up to
$12,000 for the Executive’s charitable gifts made to institutions whose primary
activities benefit the communities in which the Company has business operations
other than the community in which the Executive maintains his



3



--------------------------------------------------------------------------------

business residence. In addition, the Company shall pay the Executive such amount
as is necessary to reimburse the Executive for any federal, state and local
income taxes payable by the Executive with respect to income recognized in
regard to the foregoing perquisites, such that the Executive will be in the same
after-tax position as if no such reimbursements had been paid.
 
3. Termination of Employment.
 
(a) Death or Disability.    The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 11(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 90th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 90 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for any twelve-month period as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative.
 
(b) Cause.    The Company may terminate the Executive’s employment for Cause.
For purposes of this Agreement, “Cause” shall mean:
 
(i) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Company (“CEO”) which specifically identifies
the manner in which the CEO believes that the Executive has not substantially
performed the Executive’s duties, or
 
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or
 
(iii) conviction of a felony or a guilty or nolo contendere plea by the
Executive with respect thereto.
 
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the CEO or based



4



--------------------------------------------------------------------------------

upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
 
(c) Good Reason.    The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “GoodReason” shall
mean the following events, provided, however, that clauses (i) through (v) shall
constitute Good Reason only in the absence of the written consent of the
Executive:
 
(i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2(a)(i) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;
 
(ii) any failure by the Company to comply with any of the provisions of Section
2(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement, or any failure to renew
this Agreement (other than pursuant to a Notice of Non-Renewal given after the
Executive’s 65th birthday);
 
(iv) any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement; or
 
(v) any required relocation of the Executive, provided that no required
relocation shall be considered to constitute Good Reason unless it occurs during
the CIC Period (as defined in Section 4(a)(i)).
 
Notwithstanding the foregoing, placing the Executive on a paid leave for up to
30 days, pending the determination of whether there is a basis to terminate the
Executive for Cause, shall not constitute a Good Reason event; provided,
further, that, if the Executive



5



--------------------------------------------------------------------------------

is subsequently terminated for Cause, then the Executive shall repay any amounts
paid by the Company to the Executive during such paid leave period.
 
(d) Change in Control.    For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any one of the following events:
 
(i) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;
 
(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), or (E) a transaction
(other than one described in (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause (E)
does not constitute a Change in Control of the Company under this paragraph
(ii);
 
(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially



6



--------------------------------------------------------------------------------

all of the Company’s assets to an entity that is not an affiliate of the Company
(a “Sale”), unless immediately following such Reorganization or Sale: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or
 
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
 
(e) Notice of Termination.    Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 11(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for



7



--------------------------------------------------------------------------------

termination of the Executive’s employment under the provision so indicated and
(iii) specifies the Date of Termination (as defined below). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
 
(f) Date of Termination.    “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein within 90 days of such
notice, (ii) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be, (iii) if the Executive’s employment is terminated by the
Company other than for Cause, death or Disability, 90 days after giving such
notice, (iv) if the Executive’s employment is terminated by the Executive, 90
days after the giving of such notice by the Executive provided that the Company
may elect to place the Executive on paid leave for all or any part of such
90-day period or accelerate the Date of Termination, and (v) if the Executive’s
employment is terminated pursuant to a Notice of Non-Renewal, the date specified
in Section 1 as the end of the two-year term in which such notice is provided or
any other mutually agreed upon date.
 
4. Obligations of the Company upon Termination.
 
(a) Good Reason; Other Than for Cause, Death or Disability.    If, the Company
shall terminate the Executive’s employment (including a termination pursuant to
a Notice of Non-Renewal under Section 1 given before the Executive’s 65th
birthday) other than for Cause or Disability, or the Executive shall terminate
employment for Good Reason, this Agreement shall terminate without further
obligation to the Executive other than:
 
(i) the Company shall pay to the Executive (x) if such termination occurs during
the two-year period after a Change in Control (such two-year period being
hereafter referred to as the “CIC Period”) or during the twelve (12) month
period after a Potential Change in Control (the “Potential CIC Period”), in a
lump sum in cash within ten (10) days after the Date of Termination, and (y) if
such termination occurs any other time, in equal monthly payments during the
eighteen (18) months commencing on the Date of Termination:
 
A. the product of three (3), if such termination occurs during the CIC period or
Potential CIC Period, otherwise, two (2) times the sum of (x) the highest annual
bonus paid to the Executive for any of the three (3) years prior to the Date of
Termination (the “Recent Annual Bonus”) and (y) the Executive’s Annual Base
Salary;



8



--------------------------------------------------------------------------------

 
B. the sum of (x) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (y) the product of (1) the
Recent Annual Bonus multiplied by (2) a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365, to the
extent not theretofore paid (the sum of the amounts described in clauses (x) and
(y) shall be hereinafter referred to as the “Accrued Obligations”);
 
C. the Deferred Compensation; and
 
D. if such termination occurs during the CIC Period or Potential CIC Period, a
lump sum cash payment equal to the difference between (x) the actuarial present
value of the Retirement Benefit determined using the actuarial assumptions
prescribed under the tax-qualified defined benefit plan under which the
Executive was eligible for participation at the time of termination of
employment, assuming the Executive had accumulated three (3) additional years of
employment, and (y) the actuarial present value of the Retirement Benefit
determined using the actuarial assumptions prescribed under the tax-qualified
defined benefit plan under which the Executive was eligible for participation at
the time of termination of employment.
 
(ii) the Company shall continue to provide, for a period of three (3), if such
termination occurs during the CIC Period or Potential CIC Period, otherwise two
(2), years following the Executive’s Date of Termination, the Executive (and the
Executive’s dependents, if applicable) with the same level of medical, dental,
accident, disability and life insurance benefits upon substantially the same
terms and conditions (including contributions required by the Executive for such
benefits) as existed immediately prior to the Executive’s Date of Termination
(or, if more favorable to the Executive, as such benefits and terms and
conditions existed immediately prior to the Change in Control or Potential
Change in Control); provided that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted. Notwithstanding the foregoing, in the event
the Executive becomes reemployed with another employer and becomes eligible to
receive welfare benefits from such employer, the welfare benefits described
herein shall be secondary to such benefits during the period of the Executive’s
eligibility, but only to the extent that the Company reimburses the Executive
for any increased cost and provides any additional benefits necessary to give
the Executive the benefits provided hereunder.
 
(iii) if termination occurs during the CIC Period or Potential CIC Period, all
stock options, restricted stock awards and other equity



9



--------------------------------------------------------------------------------

based awards granted after July 1, 1999 (the “Equity Awards”) shall vest (and
such options shall remain exercisable for a period of two (2) years or the
earlier expiration of their initial term), otherwise, the Equity Awards will
expire as provided under the terms of their applicable agreements; and
 
(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
 
(b) Death or Disability;Notice of Non-Renewal after age 65.    If the
Executive’s employment is terminated by reason of the Executive’s death or
Disability, or pursuant to a Notice of Non-Renewal given after the Executive’s
65th birthday, this Agreement shall terminate without further obligations to the
Executive’s legal representatives or to the Executive, as the case may be, under
this Agreement, other than for payment of the Deferred Compensation, the Accrued
Obligations, the timely payment or provision of Other Benefits, and the
Retirement Benefit. In addition, the Equity Awards shall vest immediately and
stock options shall remain exercisable for a period of at least three (3) years
or the earlier expiration of their initial term. Deferred Compensation and
Accrued Obligations shall be paid to the Executive, the Executive’s legal
representatives, as applicable, in a lump sum in cash within 30 days of the Date
of Termination. If, however, the Executive’s employment is terminated by reason
of accidental death after a Notice of Termination given either by the Executive
for Good Reason or by the Company other than for Cause, the Company shall also
pay to the Executive’s legal representatives in one lump sum the amounts
specified in Sections 4(a)(i)(A) and (B).
 
(c) Cause; Other than for Good Reason.    If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment without Good
Reason (other than in connection with retirement after age 65), this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) his Annual Base Salary through the Date
of Termination to the extent theretofore unpaid and, (ii) the Other Benefits.
 
5. Non-exclusivity of Rights.    Except as specifically provided, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Sections 1 and 11(f), shall anything herein limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any



10



--------------------------------------------------------------------------------

contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that the Executive shall not be eligible
for severance benefits under any other program or policy of the Company.
 
6. Full Settlement.    The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) pursued or defended against in
good faith by the Executive regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
7. Certain Additional Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 7(a), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.



11



--------------------------------------------------------------------------------

 
(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent auditors or such other certified public accounting firm reasonably
acceptable to the Executive as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this Section 7,
shall be paid by the Company to the Executive within five (5) days of the later
of (i) the due date for the payment of any Excise Tax, and (ii) the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 7(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,



12



--------------------------------------------------------------------------------

 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 7(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.



13



--------------------------------------------------------------------------------

 
8. Competition; Confidential Information.
 
(a) During the term of this Agreement, the Executive shall not directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any competing business, whether for compensation or
otherwise, without the prior written consent of the Company. Notwithstanding the
preceding sentence, the Executive shall not be prohibited from owning less than
one (1%) percent of any publicly traded corporation, whether or not such
corporation is deemed to be a competing business. For the purposes of this
Agreement, a “competing business” shall be any business which is a significant
competitor of the Company or any of its subsidiaries, or which the Company
reasonably determines may become a significant competitor, unless the
Executive’s primary duties and responsibilities with respect to such business
are not related to the management or operation of disability insurance or
complementary special risk products and services in any country where the
Company or any of its subsidiaries is conducting business.
 
(b) If the Executive engages in any activity described in Section 8(a) or,
breaches Section 8(c), or solicits (as defined below) any employee of the
Company or any of its subsidiaries after the Date of Termination and during the
period in which he is receiving payments pursuant to Section 4(a)(i) (any such
event a “Forfeiture Event”), then all such payments shall immediately cease, the
Executive shall forfeit his rights under Section 4 of this Agreement and all
outstanding Equity Awards shall terminate and cease to be exercisable as of such
date. In addition, the Executive shall remit to the Company in cash an amount
equal to the income recognized on the exercise of any stock options during the
90-day period prior to Forfeiture Event. For purposes of this Agreement,
“solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any employee of the Company or any of its subsidiaries, in any
manner, to resign from the Company or to apply for or accept employment with any
person or entity. For purposes of implementing this provision, the Executive
shall notify the Company in advance of undertaking any employment, consulting or
other relationship with any business during the eighteen-month period after the
Date of Termination. This Section 8(b) shall cease to apply upon the occurrence
of a Change in Control.
 
(c) The Executive hereby acknowledges that, as an employee of the Company, he
will be making use of, acquiring and adding to confidential information of a
special and unique nature and value relating to the Company and its strategic
plan and financial operations. The Executive further recognizes and acknowledges
that all confidential information is the exclusive property of the Company, is
material and confidential, and is critical to the successful conduct of the
business of the Company. Accordingly, the Executive hereby covenants and agrees
that he will use confidential information for the benefit of the Company only
and shall not at any time, directly or indirectly, during the term of this
Agreement and thereafter divulge, reveal or communicate any confidential
information to any person, firm, corporation or entity



14



--------------------------------------------------------------------------------

whatsoever, or use any confidential information for his own benefit or for the
benefit of others.
 
(d) Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8.
 
(e) The Executive acknowledges and agrees that the Company will have no adequate
remedy at law, and could be irreparably harmed, if the Executive breaches or
threatens to breach any of the provisions of Section 8(a), (b) or (c). The
Executive agrees that the Company shall be entitled to equitable and/or
injunctive relief to prevent any breach or threatened breach of such provisions,
and to specific performance of each of the terms thereof in addition to any
other legal or equitable remedies that the Company may have. The Executive
further agrees that he shall not, in any equity proceeding relating to the
enforcement of the terms of this Section 8, raise the defense that the Company
has an adequate remedy at law.
 
(f) The terms and provisions of this Section 8 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Executive’s future employment
imposed by this Section 8 are reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 8 unreasonable in duration or
geographic scope or otherwise, the Executive and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.
 
(g) The parties acknowledge that this Agreement would not have been entered into
and the benefits described in Sections 2 or 4 would not have been promised in
the absence of the Executive’s promises under this Section 8.
 
9. Successors.
 
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement,



15



--------------------------------------------------------------------------------

“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
 
10. Disputes.
 
(a) Mandatory Arbitration.    Subject to the provisions of this Section 10, any
controversy or claim between the Executive and the Company arising out of or
relating to or concerning this Agreement or any aspect of the Executive’s
employment with the Company or the termination of that employment (together, an
“Employment Matter”) will be finally settled by arbitration in the County of New
York administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules then in effect. However, the AAA’s Commercial
Arbitration Rules will be modified in the following ways: (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages (and the
Executive and the Company agree not to request any such award) and (iii) a
decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing briefs.
 
(b) Injunctions and Enforcement of Arbitration Awards.    The Executive or the
Company may bring an action or special proceeding in a state or federal court of
competent jurisdiction to enforce any arbitration award under Section 10(a).
Also, the Company may bring such an action or proceeding, in addition to its
rights under Section 10(a) and whether or not an arbitration proceeding has been
or is ever initiated, to temporarily, preliminarily or permanently enforce any
part of Section 8. The Executive agrees that (i) violating any part of Section
8(a), 8(b) or 8(c) would cause damage to the Company that cannot be measured or
repaired, (ii) the Company therefore is entitled to an injunction, restraining
order or other equitable relief restraining any actual or threatened violation
of Section 8(a), 8(b) or 8(c), (iii) no bond will need to be posted for the
Company to receive such an injunction, order or other relief and (iv) no proof
will be required that monetary damages for violations of Section 8(a) or Section
8(c) would be difficult to calculate and that remedies at law would be
inadequate.
 
(c) Waiver of Jury Trial.    To the extent permitted by law, the Executive and
the Company waive any and all rights to a jury trial with respect to any
Employment Matter.
 
11. Miscellaneous.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.



16



--------------------------------------------------------------------------------

 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
F. Dean Copeland
214 Camden Road, N.E.
Atlanta, GA 30309
 
If to the Company:
UnumProvident Corporation
1 Fountain Square
Chattanooga, TN 37402
Attention: Chief Executive Officer
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c)(i)-(vi) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
 
(f) From and after the Effective Date this Agreement shall supersede any other
employment, severance or change of control agreement between the parties with
respect to the subject matter hereof.
 
12. General Release.    All payments under this Agreement to be made in
connection with the Executive’s termination of employment will be conditioned on
the Executive signing a general form of release substantially in the form
attached hereto as Exhibit A.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has



17



--------------------------------------------------------------------------------

caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
 
EXECUTIVE
/s/    F. Dean Copeland        

--------------------------------------------------------------------------------

UNUMPROVIDENT CORPORATION

 
By    /s/    J. Harold Chandler        

--------------------------------------------------------------------------------

 
Date    July 25, 2002



18